Exhibit 10.81

*CERTAIN INFORMATION IDENTIFIED WITH A MARK

OF [**] HAS BEEN EXCLUDED FROM THIS EXHIBIT

BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD

BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

LOGO [g840471g0123111141491.jpg]

Opening Transaction

SUPPLEMENTAL CONFIRMATION

 

    To:  

Fifth Third Bancorp

Fifth Third Center

Cincinnati, Ohio 45263

    From:   Wells Fargo Bank, National Association     Subject:   Accelerated
Stock Buyback     Date:   October 23, 2019

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Wells Fargo Bank, National
Association (“Wells Fargo”) and Fifth Third Bancorp (“Counterparty”) (together,
the “Contracting Parties”) on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between Wells Fargo and Counterparty as of
the relevant Trade Date for the Transaction referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of January 22, 2015 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

        Trade Date:    October 23, 2019         Forward Price Adjustment Amount:
   [**]*         Calculation Period Start Date:    October 24, 2019
        Scheduled Termination Date:    December 13, 2019         First
Acceleration Date:    [**]*         Prepayment Amount:    USD 300,000,000
        Prepayment Date:    October 25, 2019



--------------------------------------------------------------------------------

    Initial Shares:   

9,020,163 Shares; provided that if, in connection with the Transaction, Wells
Fargo is unable to borrow or otherwise acquire a number of Shares equal to the
Initial Shares for delivery to Counterparty on the Initial Share Delivery Date,
the Initial Shares delivered on the Initial Share Delivery Date shall be reduced
to such number of Shares that Wells Fargo is able to so borrow or otherwise
acquire, and Wells Fargo shall use reasonable good faith efforts to borrow or
otherwise acquire a number of Shares equal to the shortfall in the Initial Share
Delivery and to deliver such additional Shares as soon as reasonably
practicable. The aggregate of all Shares delivered to Counterparty in respect of
the Transaction pursuant to this paragraph shall be the “Initial Shares” for
purposes of “Number of Shares to be Delivered” in the Master Confirmation.

 

2



--------------------------------------------------------------------------------

    Initial Share Delivery Date:    October 25, 2019     Ordinary Dividend
Amount:    [**]*     Scheduled Ex-Dividend Dates:    December 30, 2019
    Termination Price:    [**]*     Reserved Shares:    21,223,912
    Additional Relevant Days:    The 5th Exchange Business Days immediately
following the Calculation Period.

3. Counterparty represents and warrants to Wells Fargo that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b- 18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.

 

  4.

US QFC Stay Rules

The parties agree that (i) to the extent that prior to the date hereof all
parties have adhered to the 2018 ISDA U.S. Resolution Stay Protocol (the
“Protocol”), the terms of the Protocol are incorporated into and form a part of
this Agreement, and for such purposes this Agreement shall be deemed a Protocol
Covered Agreement and each party shall be deemed to have the same status as
Regulated Entity and/or Adhering Party as applicable to it under the Protocol;
(ii) to the extent that prior to the date hereof the parties have executed a
separate agreement the effect of which is to amend the qualified financial
contracts between them to conform with the requirements of the QFC Stay Rules
(the “Bilateral Agreement”), the terms of the Bilateral Agreement are
incorporated into and form a part of this Agreement and each party shall be
deemed to have the status of “Covered Entity” or “Counterparty Entity” (or other
similar term) as applicable to it under the Bilateral Agreement; or (iii) if
clause (i) and clause (ii) do not apply, the terms of Section 1 and Section 2
and the related defined terms (together, the “Bilateral Terms”) of the form of
bilateral template entitled “Full-Length Omnibus (for use between U.S. G-SIBs
and Corporate Groups)” published by ISDA on November 2, 2018 (currently
available on the 2018 ISDA U.S. Resolution Stay Protocol page at www.isda.org
and, a copy of which is available upon request), the effect of which is to amend
the qualified financial contracts between the parties thereto to conform with
the requirements of the QFC Stay Rules, are hereby incorporated into and form a
part of this Agreement, and for such purposes this Agreement shall be deemed a
“Covered Agreement,” Wells Fargo Bank, National Association shall be deemed
“Covered Entities” and Fifth Third Bancorp shall be deemed a “Counterparty
Entity.” In the event that, after the date of this Agreement, all parties hereto
become adhering parties to the Protocol, the terms of the Protocol will replace
the terms of this section. In the event of any inconsistencies between this
Agreement and the terms of the Protocol, the Bilateral Agreement or the
Bilateral Terms (each, the “QFC Stay Terms”), as applicable, the QFC Stay Terms
will govern. Terms used in this paragraph without definition shall have the
meanings assigned to them under the QFC Stay Rules. For purposes of this
paragraph, references to “this Agreement” include any related credit
enhancements entered into between the parties or provided by one to the other.

“QFC Stay Rules” means the regulations codified at 12 C.F.R. 252.2, 252.81–8, 12
C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to limited exceptions,
require an express recognition of the stay-and-transfer powers of the FDIC under
the Federal Deposit Insurance Act and the Orderly Liquidation Authority under
Title II of the Dodd Frank Wall Street Reform and Consumer Protection Act and
the override of default rights related directly or indirectly to the entry of an
affiliate into certain insolvency proceedings and any restrictions on the
transfer of any covered affiliate credit enhancements.

5. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

 

3



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Wells Fargo) correctly sets forth the terms of the agreement
between Wells Fargo and Counterparty with respect to any particular Transaction
to which this Master Confirmation relates, by manually signing this Master
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to CorporateDerivativeNotifications@wellsfargo.com.

 

 

Yours faithfully,

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION

 

By: /s/ CATHLEEN BURKE                

 

Name: Cathleen Burke

 

Title: Managing Director

 

Agreed and Accepted By: FIFTH THIRD BANCORP By:  

/s/ JAMES C. LEONARD

  Name: James C. Leonard   Title: Treasurer

[Signature Page to Supplemental Confirmation]